Exhibit 12 CENTERPOINT ENERGY RESOURCES CORP. AND SUBSIDIARIES (AN INDIRECT WHOLLY OWNED SUBSIDIARY OF CENTERPOINT ENERGY, INC.) COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) NineMonths Ended September 30, 2007 2008 Net Income $ 189 $ 253 Income taxes 114 153 Capitalized interest (11 ) (5 ) 292 401 Fixed charges, as defined: Interest 135 148 Capitalized interest 11 5 Interest component of rentals charged to operating expense 10 10 Total fixed charges 156 163 Earnings, as defined $ 448 $ 564 Ratio of earnings to fixed charges 2.87 3.47
